Mr. Justice Compton delivered the opinion of the court. From the date of the judicial sale, under which the defendant claims the land in controversy, to the institution of the suit in this case, a period of more than five years elapsed. The remedy is therefore barred, according to the ruling of this court in James B. Keatts vs. Fowler's Representatives, at the present term, and in Mitchell & Wife vs. Etter et al., decided at the October term, 1860. Let the judgment be affirmed. Mr. Justice Fairchild did not sit in this case.